Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 02/27/2020, in which claims 1-20 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/30/2020, 02/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 02/27/2020 are accepted by the examiner. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0217754, referred herein after Lee) in view of Banerjee et al. (US 10,282,250, referred herein after Banerjee).


As per claim 1, 11, Lee discloses a memory system, comprising: a memory device (Fig. 1, memory device 150, having blocks 152..156); a first queue suitable for queuing commands received from a 5host (Fig. 8, first queue 802, [0085], “he host I/F unit 132 enqueues the plurality of commands, which are provided from the host 102, into a first queue 802 “); a second queue suitable for enqueuing the commands from the first queue and dequeuing the commands to the memory device (Fig. 8, [0086], “The processor 134 parses the enqueued commands of the first queue 802, and enqueues the parsed commands into a second queue 804 “); and a processor (Fig. 8, processor 134) suitable for:  
10Lee does not specifically discloses delaying enqueuing a read command into the second queue until the program operation is successfully performed when a logical address of a write command, in response to which a program operation is being performed, is the same as a logical address corresponding to the read command enqueued in the first queue; and  15determining whether or not to enqueue a subsequent read command, which is enqueued in the first queue after the read command, into the second queue; queuing commands according to the FIFO scheme

However, Banerjee discloses delaying enqueuing a read command into the second queue until the program operation is successfully performed when a logical address of a write command, in response to which a program operation is being performed, is the same as a logical address corresponding to the read command enqueued in the first queue (Fig. 2, step 203, 205, 206, Col. 7, lines 53-65, “ the command delay controller 112 uses the address associated with the read command can be compared to addresses associated with stored write commands, whether in the command queue or cached. If the address of the read command corresponds to an address of a stored write command, e.g. the read command overlaps with the write command in full or in part, then the read operation will be delayed at 206 until the write operation has completed”); and  
15determining whether or not to enqueue a subsequent read command, which is enqueued in the first queue after the read command, into the second queue (Col. 7, lines 65-67, wherein the subsequent commands can be cancelled if the write command does not complete successfully);
queuing commands according to the FIFO scheme (Col. 11, lines 1-9);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Banerjee’s method for delaying read command until write command finishes into Lee’s memory operating method because one of the ordinary skill in the art would have been motivated to improve throughput of the memory devices.

As per claim 2, 12, Banerjee discloses the memory system of claim 1, further comprising: a 20memory suitable for storing a list of a logical address of the write command for which the program operation is being performed (Col. 1, lines 56-59-63, “ storing write commands as groups of bursts in a caching location where those commands are stored at least until a time frame has passed for receiving a corresponding failure message.”).

As per claim 3, 13, Banerjee discloses the memory system of claim 2, further comprising: a program status manager suitable for providing the processor with a 34comparison result of comparing the logical address of the read command enqueued in the first queue with the logical address in the list (Fig. 2, step 203, 205, 206, Col. 7, lines 53-65, “ the command delay controller 112 uses the address associated with the read command can be compared to addresses associated with stored write commands, whether in the command queue or cached. If the address of the read command corresponds to an address of a stored write command, e.g. the read command overlaps with the write command in full or in part, then the read operation will be delayed at 206 until the write operation has completed”).

5As per claim 4, 14, Banerjee discloses the memory system of claim 3, wherein the processor enqueues the subsequent read command into the second queue when the logical address of the subsequent read command is not the same as the logical address in the list (Fig. 2, step 205, 208, Col. 7, lines 67- Col. 8, lines 1-2, “if it is determined at 205 that the read command does not overlap with a stored write command, then the read may be initiated normally at 208.”).

10 As per claim 5, 15, Banerjee discloses the memory system of claim 4, wherein the processor controls the memory device to perform a read operation according to the subsequent read command while the program operation is being performed (Fig. 2, step 205, 208, Col. 7, lines 67- Col. 8, lines 1-2).


15 As per claim 6, 16, Banerjee discloses the memory system of claim 1, wherein the processor determines whether to enqueue the read command into the second queue or not, when the enqueuing of the read command into the second queue is delayed and then whether to enqueue subsequent read commands into the second queue or not is determined (Col. 7, lines 65-67, wherein the subsequent commands execution can be determined based on corresponding write command completion status, read commands would not be enqueued (or cancelled) if the write command does not complete successfully).

As per claim 7, 17, Banerjee discloses the memory system of claim 6, wherein the processor records a status of the read command as a hold status, when the logical address of the read command and the logical address of the write command are the same (Fig. 2, step 203, 205, 206, Col. 7, lines 53-65, Col. 6, lines 36-40).

As per claim 8, 18, Banerjee discloses the memory system of claim 7, wherein the processor changes the status of the read command to a start status when it is determined whether to enqueue the subsequent read commands into 5the second queue (Col. 7, lines 53-65).

As per claim 9, 19, Banerjee discloses the memory system of claim 1, wherein when the program operation is failed, the processor controls the memory device to perform an error handling operation of performing the program 10operation onto a new normal memory block (Col. 6, lines 41-53).

As per claim 10, 20, Lee discloses the memory system of claim 9, wherein when the error handling operation is successfully performed, the processor maps the logical address of the read command to a physical address of the new 15normal memory block ([0118]-[0119]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

McGinnis teaches a memory device, which includes a transaction queue storing pending and dispatched device transactions.

Park teaches a controller having improved operation speed includes a command generation unit for generating commands to be performed by a semiconductor memory device, a command queue for storing the commands and providing at least one command among the stored commands to the semiconductor memory device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/           Primary Examiner, Art Unit 2114